DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/24/2021 has been entered. An action on the RCE follows. 


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sueyoshi et al ( US 2011/0159632 A1; hereafter Sueyoshi)  in view of  Itonaga et al (US 2010/0177226 A1; hereafter Itonaga).



    PNG
    media_image1.png
    670
    820
    media_image1.png
    Greyscale

Sueyoshi Figure 1.
Regarding claim 2, Sueyoshi discloses an imaging device comprising:

 a first wiring layer including a plurality of vertical signal lines (Fig 1, wiring layer 17 construed as vertical signal lines, Para [0075-0078]), wherein the plurality of vertical signal lines (Fig 1, wiring layer 17 construed as vertical signal lines, Para [0075-0078]) of the first wiring layer extend in a first direction parallel to a light-incident surface of the substrate (Fig 1, Para [0075], substrate 11); and 
a second wiring layer including one or more power supply wirings (Fig 1, wiring layer 19 construed as power supply wirings, Para [0075-0078]) extended in a second direction, such that the one or more power supply wirings overlap (Fig 1, wiring layer 19 construed as power supply wirings, Para [0075-0078])   and are perpendicular to adjacent wirings of the plurality of vertical signal lines of the first wiring layer(Fig 1, wiring layer 17 construed as vertical signal lines, Para [0075-0078]), wherein the first wiring layer (Fig 1, wiring layer 17, Para [0075-0078]) is disposed between the substrate ( Fig 1, Para [ 0075], substrate 1)  including the photoelectric conversion section ( Fig 1, Para [ 0075], substrate 1)  and the second wiring layer  (Fig 1, wiring layer 19) including the one or more power supply wirings (Fig 1, wiring layer 19), and wherein a width of the one or more power supply wirings (Fig 1, wiring layer 19 construed as power supply wirings, Para [0075-0078])  in the second wiring layer (Fig 1, wiring layer 19 construed as power supply wirings, Para [0075-0078]) when seen from a direction perpendicular to the light-incident surface (Fig 1, Para [0075], substrate 11) such that a region or a whole region of each pixel (Fig 1, Para [0075], substrate 11) is overlapped 

But, Sueyoshi does not disclose explicitly substrate includes plurality of pixel and first wiring layer configured to read out a voltage signal from the plurality of pixels and wherein a width of the one or more power supply wirings in the second wiring layer is wider than each pixel.
In a similar field of endeavor, Itonaga discloses an MOS solid-state imaging device, according to an embodiment of the present invention is illustrated. The solid-state imaging device 1 of this example includes a pixel portion 3 and a peripheral circuit portion which are provided on a semiconductor substrate 1 (Para [0075]). Itonaga further discloses substrate includes plurality of pixel (Para [0075]) and first wiring layer configured to read out a voltage signal from the plurality of pixels (Fig 2, Para [0086-0090]) and wherein a width of the one or more power supply wirings in the second wiring layer (Fig 2, wirings 261-268, Para [0086-0095]) is wider than each pixel (PD1 and PD2 width).

Since Sueyoshi and Itonaga are both from the same field of endeavor, solid-state imaging device includes wiring layer and pixel region, the purpose disclosed by Itonaga would have been recognized in the pertinent art of Sueyoshi.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Sueyoshi in light of Itonaga teaching “an MOS solid-state imaging device, according to an embodiment of the Itonaga further discloses substrate includes plurality of pixel (Para [0075]) and first wiring layer configured to read out a voltage signal from the plurality of pixels (Fig 2, Para [0086-0090]) and wherein a width of the one or more power supply wirings in the second wiring layer (Fig 2, wirings 261-268, Para [0086-0095]) is wider than each pixel (PD1 and PD2 width) ” for further advantages such as precision of read-out pixel signal improved and desire read-out voltage signal can be supplied.
Furthermore, the recitation of claim 2 “a first wiring layer …configured to read out a voltage signal from the plurality of pixel.” is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Sueyoshi in light of Itonaga discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Sueyoshi in light of Itonaga can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898